—Judgment, *130Supreme Court, Bronx County (John Moore, J.), rendered February 18, 1998, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations. The record supports the court’s finding that the officer’s translation of the Miranda warnings into Spanish conveyed, in substance, all the necessary information (see, People v Lewis, 163 AD2d 328, lv denied 76 NY2d 941). Concur — Sullivan, P. J., Rubin, Saxe, Buckley and Friedman, JJ.